Case 2:17-cr-00661-DMG Document 1036 Filed 04/22/21 Page 1 of 2 Page ID #:19728




                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
 UNITED STATES OF AMERICA,                        No. 21-50020

                  Plaintiff-Appellee,             D.C. No. 2:17-cr-00661-DMG-1
                                                  Central District of California,
   v.                                             Los Angeles

 JULIAN OMIDI, AKA Combiz Omidi,                  ORDER
 AKA Combiz Julian Omidi, AKA Kambiz
 Omidi, AKA Kambiz Beniamia Omidi,

                  Defendant-Appellant.

 Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

        Appellee’s motion (Docket Entry No. 6) to unseal its provisionally sealed

 statement of related cases is granted. The Clerk will file Docket Entry No. 6 on the

 public docket.

        Appellant’s motion (Docket Entry No. 19) for leave to file a surreply to

 appellee’s reply in support of its motion to dismiss is granted. The court has

 considered appellant’s surreply.

        Appellant’s unopposed request (Docket Entry No. 18) for judicial notice of

 the district court’s March 23, 2021, order is granted.

        Appellee’s motion to dismiss this case for lack of jurisdiction (Docket Entry

 No. 3) is granted. See Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 109-10

 (2009) (because post-judgment appeals suffice to remedy the improper disclosure
Case 2:17-cr-00661-DMG Document 1036 Filed 04/22/21 Page 2 of 2 Page ID #:19729




 of privileged material, collateral order doctrine does not extend to disclosure orders

 adverse to attorney-client privilege); see also United States v. Gonzalez, 669 F.3d

 974, 978 (9th Cir. 2012) (joint defense privilege is an extension of attorney-client

 privilege). Moreover, the jurisdictional rule set forth in Perlman v. United States,

 247 U.S. 7 (1918), does not confer jurisdiction over this appeal because a

 disinterested third party is not involved. See United States v. Krane, 625 F.3d 568,

 572-73 (9th Cir. 2010). Finally, construing the appeal as a petition for a writ of

 mandamus, the petition is denied because appellant has not shown that he is

 entitled to the extraordinary remedy of mandamus relief. See Bauman v. United

 States Dist. Ct., 557 F.2d 650, 654-55 (9th Cir. 1977).

       DISMISSED.




                                           2                                    21-50020
